DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 14-17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al (U.S. Pub #2004/0145868).
With respect to claim 1, Nair teaches an electronic package, comprising: 
a package substrate (not depicted; circuit board, Paragraph 2-3); 
a die (Fig. 12, 50 and Paragraph 2-3, and 12) electrically and mechanically coupled to the package substrate; 
a lid (Figs. 1-12, 10) over the die, wherein the lid has a first opening (Fig. 1-12, opening of fins, 17a) and a second opening (Fig. 1-12, 17d) that is opposite from the first opening; and 
a coolant plate (Fig. 1-12, 23) covering the first opening (see Fig. 9, the plate 23 extends over to cover the first opening 17a; Paragraph 67), wherein the 
a plurality of vents (Fig. 1-12, 25) from the first surface to the second surface, wherein first openings of the plurality of vents have a first dimension and second openings of the plurality of vents have a second dimension that is smaller than the first dimension (Fig. 11b, 11c, 11e).

With respect to claim 2, Nair teaches that the first dimension is a diameter and the second dimension is a diameter (Fig. 11b and 11c; Paragraph 89).  
With respect to claim 4, Nair teaches that the vents have a continuously decreasing dimension from the first surface to the second surface (Fig. 11b).  
With respect to claim 5, Nair teaches that a decrease of the dimension of the vents from the first dimension to the second dimension is reached before the second surface (Fig. 11c, Fig. 11e).  
With respect to claim 6, Nair teaches a fan (Fig. 8, 70; Paragraph 75) attached to the coolant plate.  
With respect to claim 7, Nair teaches a thermal solution (Fig. 12, 60 and/or Fig. 1-12, 17) attached to the die (Fig. 12, 50).  
With respect to claim 8, Nair teaches that the thermal solution comprises cooling fins (Fig. 1-12, 17).  
With respect to claim 9, Nair teaches that the cooling fins (Figs. 1-12, 17) contact the lid (Figs. 1-12, 10).  
claim 14, Nair teaches a coolant plate (Fig. 1-12, 23) for an electronic package, comprising: 
a first surface (top surface); a second surface (bottom surface) opposite from the first surface; and 
a plurality of vents (Fig. 11b, 11c, and 11e, 25) from the first surface to the second surface, the vents having a first opening at the first surface with a first dimension and a second opening at the second surface with a second dimension that is smaller than the first dimension.
With respect to claim 15, Nair teaches that the vents have a substantially circular shape (Fig. 9, 25 and Paragraph 89).
With respect to claim 16, Nair teaches that the first dimension is a diameter and the second dimension is a diameter (Fig. 9, 25 and Paragraph 89).  
With respect to claim 17, Nair teaches that the vents have a substantially rectangular shape (Paragraph 90).  
With respect to claim 19, Nair teaches that the coolant plate is part of a lid (Fig. 1-12, 10) for an electronic package (Fig. 1-12, electronic component 50).  
With respect to claim 20, Nair teaches a plurality of fans attached to the first surface of the coolant plate (e.g. Fig. 13b, 70 and 72).  
With respect to claim 21, Nair teaches that the vents have a continuously decreasing dimension from the first surface to the second surface (Fig. 11b).  
claim 22, Nair teaches that a decrease of the dimension of the vents from the first dimension to the second dimension is reached before the second surface (Fig. 11c and 11e).  
With respect to claim 23, Nair teaches an electronic package, comprising: a package substrate (not depicted; circuit board, Paragraph 2-3); 
a die (Fig. 12, 50 and Paragraph 2-3, and 12) coupled to the package substrate; 
a thermal solution (Fig. 12, 60 and/or Fig. 1-12, 17) on the die; 
a lid (Fig. 1-12, 10) over the die, wherein the lid has a first opening (Fig. 1-12, opening of fins, 17a) and a second opening (Fig. 1-12, 17d) opposite the first opening; and 
a coolant plate (Fig. 1-12, 23) covering the first opening (see Fig. 9, the plate 23 extends over to cover the first opening 17a; Paragraph 67), 
wherein the coolant plate comprises a plurality of vents with a non-uniform cross-section (Fig. 11, 25).  
With respect to claim 24, Nair teaches that the vents comprise first openings with a first diameter and second openings with a second diameter (Fig. 11b, 11c, and 11e, 25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nair.
With respect to claim 3, Nair does not teach that the second dimension is half the first dimension or less.   However, Nair does teach that the second diameter is less than the first diameter; and that the size of the sidewall profile of the vent is a results effective variable, e.g. for adjusting the desired rate of flow (Paragraph 89).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second diameter to be half or less than the first diameter because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 233).  See also MPEP 2144.05 II.
With respect to claim 18, Nair does not teach that the second dimension is half the first dimension or less.   However, Nair does teach that the second diameter is less than the first diameter; and that the size of the sidewall profile of the vent is a results effective variable, e.g. for adjusting the desired rate of flow (Paragraph 89).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second diameter to be half or less than the first diameter because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges 
With respect to claim 25, Nair does not teach that the second diameter is half the first diameter or less.   However, Nair does teach that the second diameter is less than the first diameter; and that the size of the sidewall profile of the vent is a results effective variable, e.g. for adjusting the desired rate of flow (Paragraph 89).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second diameter to be half or less than the first diameter because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 233).  See also MPEP 2144.05 II.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nair, in view of Mataya et al (U.S. Pub #2014/0306335).
With respect to claim 10, Nair does not teach that a plurality of dies electrically and mechanically coupled to the package substrate.  
With respect to claim 11, Nair does not teach the die is a memory die.  
With respect to claim 12, Nair does not teach the memory die is a NAND device.  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a plurality of dies on the package substrate of Nair, wherein the one of the dies is a memory die such as a NAND device, as taught by Mataya in order to achieve the predictable result of implementing a SSD device having improved thermal management.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nair, in view of Chao (U.S. Pub #2009/0219698).
With respect to claim 13, Nair does not teach that the die is a graphics processor unit (GPU).
Chao teaches an electronic package (Fig. 1A) that comprises a GPU (Paragraphs 3 and 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a GPU as the die of Nair as taught by Chao in order to implement a system-in-package having improved thermal management (Paragraph 2, 3, 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826